Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 has some repeated limitations “the retention mechanism is configured to retain the detection lever in the retracted position when the ice mold is in the home position.”
           Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the retention mechanism” in claims 4-5, 8-9, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 3,016,718) in view of Bertolini et al. (US 9,976,788) [Bertolini].
Regarding claim 1, Malone discloses an ice making apparatus comprising:
- a carriage (a support, 71 in Figure 2 and 12 in Figure 1) disposed within a freezing compartment,
- an ice mold (an ice tray, 10 in Figure 1) comprising a plurality of separate ice molds (Lines 2-3 in Column 3) that is pivotally mounted within the support, wherein the ice mold is rotatable relative to the carriage between a home position (a filling position) and a harvest position (an ejecting position),
-  a detection lever (a sensing arm, 76 in Figure 1) pivotally mounted on the carriage (support) such that the detection lever is movable between a retracted position (a raised position) and an extended position (a lowered position), wherein the detection lever is slanting toward the lowered position due to gravity, and 
- a retention mechanism (a holding mechanism, 79 and 80 in Figure 1 and 2) configured to hold the detection lever (sensing arm) in the raised position when the ice tray is in the ejecting position to prevent the sensing arm from being buried in ice blocks [Lines 39-44 in Column 1 and Lines 38-40 in Column 5], wherein the carriage supports the ice mold, detection lever, and retention mechanism.

    PNG
    media_image1.png
    677
    1050
    media_image1.png
    Greyscale

Malone does not disclose that the ice mold has a first end portion rotatably supported by a first portion of the carriage and a second end portion rotatably supported by a second portion of the carriage.
However, Bertolini discloses that the ice mold (52 in Figure 7) has a first end portion (62 in Figure 7) rotatably supported by a first portion of the carriage (the frame, 60 in Figure 7) and a second end portion (64 in Figure 7) rotatably supported by a second portion of the carriage [Lines 54-58 in Column 10 and Lines 43-45 in Column 12].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malone’s carriage to incorporate the teachings of Bertolini by letting Malone’s ice mold be rotatably supported by both ends of the carriage for the purpose of achieving better balance of the mold while being rotated.
Regarding claim 2, Malone in view of Bertolini discloses the ice maker as set forth in claim 1.
Malone discloses a retention mechanism (a holding mechanism), wherein the retention mechanism includes an abutment member (79 in Figure 1 and 2) rotatably coupled to the carriage and an actuation member (a cam, 80 in Figure 1 and 2) fixed to the ice tray that are configured to retain the detection lever (the sensing arm, 76 in Figure 1) in the raised position when the ice mold is in in the harvest position (the ejecting position).
Regarding claim 3, Malone in view of Bertolini discloses the ice maker as set forth in claim 2.
Malone discloses that an actuation member (the cam) is configured to act on the abutment member (79 in Figure 1 and 2) as the ice mold is rotated from the filling position to the harvest position, causing the abutment member to rotate until the ice mold is in the harvest position and the abutment member holds the detection lever (the sensing arm, 76 in Figure 1) in the raised position.
Regarding claim 7, Malone in view of Bertolini discloses the ice maker as set forth in claim 1.
Malone discloses a compression spring (83 in Figure 3) configured to bias the detection lever (the sensing arm, 76 in Figure 1) towards the lowered position via the operating member (70 in Figure 4).
Claims 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 3,016,718) in view of Bertolini et al. (US 9,976,788) [Bertolini] as applied to claims 1-3 and 7, and further in view of Barrena et al. (WO 2014070512) [Barrena].
Regarding claims 10 and 12, Malone in view of Bertolini discloses the ice maker as set forth in claim 1.
Malone in view of Bertolini discloses a control system (Malone, 40 in Figure 3) for an ice making apparatus.  
Malone does not disclose a controller and a non-contact sensor assembly.
However, Barrena discloses a control system comprising a printed circuit board (46 in Figures 2, 3, and 4) and a non-contact sensor assembly (a Hall effect sensor, 100 and a magnet arm, 41 in Figure 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malone in view of Bertolini’s ice maker to incorporate the teachings of Barrena by adding a control circuit board and a non-contact sensor assembly for the purpose of detecting a predetermined position of the detection lever (the sensing arm) without contacting each other and better controlling the ice making apparatus accordingly.
Regarding claim 11, Malone in view of Bertolini, and further in view of Barrena discloses the ice maker as set forth in claim 10.
Barrena discloses that the Hall effect sensor is activated when the bail arm has fully descended (Lines 3-5 in Paragraph 78). 
As a result, the predetermined position of the detection lever (the sensing arm) corresponds to the lowered position for the ice making apparatus by Malone in view of Bertolini, and further in view of Barrena.
Regarding claim 13, Malone in view of Bertolini, and further in view of Barrena discloses the ice maker as set forth in claim 10.
Barrena discloses that the Hall effect sensor (100 in Figure 6) is disposed on the printed circuit board (46 in Figure 6) and the magnet arm (41 in Figure 6) having magnet (43 in Figure 6) is coupled to the bail arm (30 in Figure 6) via the shaft (36 in Figure 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malone in view of Bertolini’s ice maker to incorporate the teachings of Barrena by adding a Hall sensor disposed on the carriage and a magnet to the detection lever (the sensing arm) for the purpose of detecting a position of the detection lever without contacting each other when detection lever is in the lowered position.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 3,016,718) in view of Bertolini et al. (US 9,976,788) [Bertolini] as applied to claims 1-3 and 7, and further in view of Ji et al. (KR 20200120382) [Ji].
Regarding claim 16, Malone in view of Bertolini discloses the ice maker as set forth in claim 1.
Malone in view of Bertolini does not disclose a water slide for the ice making apparatus.  
However, Ji discloses a water supply unit (400 in Figure 1) for delivering water to the ice tray when in the filling position, wherein the water supply unit (400 in Figure 1) has a plurality of side walls and a floor, and the channel has a passage that curves about an axis perpendicular to primary plane.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malone in view of Bertolini’s ice maker to incorporate the teachings of Ji by adding a water supply unit to Malone in view of Bertolini’s ice maker for the purpose of better controlling water supply to the ice mold.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 3,016,718) in view of Bertolini et al. (US 9,976,788) [Bertolini] in view of Ji et al. (KR 20200120382) [Ji] as applied to claim 16, and further in view of Harata et al. (US20200124331) [Harata].
Regarding claim 17, Malone in view of Bertolini, and further in view of Ji discloses the ice maker as set forth in claim 16.
Malone in view of Bertolini, and further in view of Ji’s water supply unit does not disclose a water supply unit, wherein the inlet passage and the intermediate passage interest with each other to form a T-shape, and the intermediate passage is arranged perpendicular to the inlet passage.
However, Harata discloses a water channel (60 in Figure 1), wherein the inlet passage and the intermediate passage form a T-shape, and the intermediate passage is perpendicular to the inlet passage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malone in view of Bertolini, and further in view of Ji’s ice maker to incorporate the teachings of Harata by letting the channel have an inlet, an intermediate passage, and an outlet, wherein the inlet passage and the intermediate passage interest each other to form a T-shape, and the intermediate passage is placed perpendicular to the inlet passage for the purpose of causing water to flow smoothly through the outlet into the cavities of the ice mold.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 3,016,718) in view of Bertolini et al. (US 9,976,788) [Bertolini] as applied to claims 1-3 and 7, and further in view of Ishimizu et al. (US20200003470) [Ishimizu].
Regarding claims 18 and 21, Malone in view of Bertolini discloses the ice maker as set forth in claim 1.
Ishimizu discloses a first mounting element (FM1) and a second mounting element (FM2) for mounting an ice making machine to an appliance, wherein the first mounting element (FM1) and the second mounting element (FM2) are disclosed at the carriage (the frame, 7 in Figure 5).

    PNG
    media_image2.png
    308
    484
    media_image2.png
    Greyscale

Regarding claim 19, Malone in view of Bertolini, and further in view of Ishimizu discloses the ice maker as set forth in claim 18.
Ishimizu discloses a first mounting element (FM1) and a second mounting element (FM2) for mounting an ice making machine to an appliance, wherein the mounting angle can be any degrees depending on the angle at which an appliance installed.
Regarding claim 20, Malone in view of Bertolini, and further in view of Ishimizu discloses the ice maker as set forth in claim 18.
Ishimizu teaches that the first aperture from the frame extends farther downwards from the primary plane than the second aperture.

    PNG
    media_image3.png
    494
    582
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malone in view of Bertolini’s carriage to incorporate the teachings of Ishimizu by letting the carriage have two mounting elements for the purpose of installing an ice making apparatus at an angle considering an angle at which an appliance is installed.
Allowable Subject Matter
Claim 4 would be allowable if all of issues as mentioned earlier are resolved. 
Claims 5-6 are objected to as being dependent upon the objected claim 4, but would be allowable if all of issues as mentioned earlier for the claim 4 are resolved.
8-9 and 14-15 are allowed over prior art since all of issues as mentioned earlier in non-final rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 10-13, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                                        
/PAUL ALVARE/Primary Examiner, Art Unit 3763